DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has included a certified copy of a foreign priority application, Taiwanese application No. TW 107142257 filed 11/27/18, in the file wrapper. However, applicant has not stated in the specification that the present application claims foreign priority to this application. Therefore, examiner recommends that applicant amend the specification to properly include a statement of foreign priority to this application. For all intents and purposes, examiner will treat the present case as if applicant is claiming foreign priority to said case.

Claim Objections
Claims 1-3, 5-7, and 9-16 are objected to because of the following informalities:
In claim 1, “disposed on the ground to define a fence area having a boundary” should be “disposed on a ground to define a fence area having a boundary”
In claim 1, “a signal receiver, disposed on a vehicle, and the signal receiver is configured to receive transmission signals sent by each of the signal transmitters” should be “a signal receiver, disposed on a vehicle, transmitted signals sent by each of the plurality of signal transmitters
In claim 1, “according to the transmitted signal strength of each of the signal transmitters” should be “according to s of each of the plurality of signal transmitters”
In claim 2, “in the form of road studs or ground lamps” should be “in a form of road studs or ground lamps”
In claim 2, “the signal transmitters” should be “the plurality of signal transmitters”
In claim 3, “wherein the signal transmitters are configured with a directional antenna for transmitting a positioning signal towards the inside of the fence area” should be “wherein each of the plurality of signal transmitters is configured with a directional antenna for transmitting a positioning signal towards an inside of the fence area”
In claim 5, “selected from the group” should be “selected from a group”
In claim 6, “when the intensity of each transmitted signal received” should be “when an intensity of each transmitted signal received”
In claim 7, “Neural networks; Deep learning” should be “Neural networks; and Deep learning”
In claim 9, “and the shared bicycle information indicating a successful bicycle return includes the positioning information” should be “wherein the shared bicycle information indicating [[a]] the successful bicycle return includes ”
In claim 10, both instances of “the signal transmitters” should be “the plurality of signal transmitters
In claim 10, “the form of road studs or ground lamps” should be “a form of road studs or ground lamps”
In claim 10, “sent by the electronic vehicle identification 30, and then, by” should be “sent by the electronic vehicle identification [[30]], and ”
In claim 10, “a shared bicycle information indicating a successful bicycle return” should be “[[a]] the shared bicycle information indicating [[a]] the successful bicycle return”
In claim 11, “wherein the signal transmitters” should be “wherein the plurality of signal transmitters”
In claim 11, “recording the number of shared bicycles that have been parked in the fence area, and in case” should be “recording a number of shared bicycles that have been parked in the fence area, and in a case”
In claim 12, “integrated with the Bluetooth bicycle lock” should be “integrated with a Bluetooth bicycle lock”
In claim 13, “the signal transmitters” should be “the plurality of signal transmitters”
In claim 13, “the electronic vehicle identification is connected to the alarm component ,” should be “the electronic vehicle identification is connected to the alarm component [[ ]],” (the space before the comma should be removed)
In claim 13, “the alarm element” should be “the alarm component”
In claim 14, “monitor the movement of the vehicle” should be “monitor ”
In claim 14, “in case the moving tool” should be “in a case where the shared transportation tool
In claim 14, “the vehicle is notified to be illegally moved via the wireless communication with the signal transmitters , so that the signal transmitters” should be “the vehicle notifies the plurality of signal transmitters that the vehicle is being illegally moved via a wireless communication with the plurality of signal transmitters[[ ]], where the plurality of signal transmitters”
In claim 14, both instances of “the signal transmitters” should be “the plurality of signal transmitters”
In claim 15, “the electronic vehicle identification broadcasts the scanned transmission signal” should be “the electronic vehicle identification broadcasts a scanned transmission signal”
In claim 15, “at the roadside” should be “at a roadside”
In claim 16, “Claim 15, wherein, the signal transmitters” should be “Claim 15, wherein[[,]] the plurality of signal transmitters”
In claim 16, “the location information of the borrowed vehicle” should be “loaned vehicle”
In claim 16, “the location information of the loaned vehicle to the cloud server by means of the wireless communication with the cloud server such that the cloud server can acquire the whereabouts or traces of the borrowed vehicle” should be “the location information of the loaned vehicle to a cloud server by means of a wireless communication with the cloud server such that the cloud server can acquire loaned vehicle”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 9 and 13 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are:
“a plurality of signal transmitters” configured to “define a fence area” in claim 1
“a signal receiver” configured to “receive transmission signals” in claim 1
A “mobile device” which “communicates with a cloud server” in claim 9
An “alarm element” or “alarm component” which is configured to “issue alarm prompts” in claim 13
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a plurality of signal transmitters”: applicant discloses that the signal transmitters may take the form of ground lamps or road studs equipped with directional antennae which allow the transmitters to wirelessly transmit signals [See at least 0036-0038 in 
“a signal receiver
A “mobile device”: applicant discloses that the mobile device may be, for example, a user’s mobile phone [See at least 0044 in applicant’s specification]. This is adequate structure to perform the claimed functions.
An “alarm element” or “alarm component”: applicant discloses that the alarm component may be, for example, a buzzer which issues an alarming sound [See at least 0096 in applicant’s specification]. This is adequate structure to perform the claimed functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claims 10, 14 and 16 of this application includes one or more claim limitations that use the word “means” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
“by means of the wireless communication with the cloud server, a shared bicycle information indicating a successful bicycle return [is] transmitted to the cloud server” in claim 10
“monitor the movement of the vehicle by means of the accelerometer
“transmit the location information of the loaned vehicle to the cloud server by means of the wireless communication with the cloud server” in claim 16
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3, 5, 7, and 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2, 7 and 10-14, each of these claims contains limitations indicating possibility (i.e., “can”, “can be”, “it is possible”, etc.), which creates indefiniteness as to whether or not the limitations in question are actually present or configured in the claimed invention or not. Said limitations may be corrected as follows:
In claim 2, “the signal transmitters can be components that simply transmit signals or components that can transmit and receive signals” should be “the plurality of signal transmitters are components that ”
In claim 7, “can be selected from:” should be “ is one of:”
In claim 10, “the signal transmitters can be configured” should be “the plurality of signal transmitters are configured”
In claim 11, “the signal transmitters can be further capable of recording” should be “the plurality of signal transmitters  record”
In claim 11, “it is possible to prohibit the shared bicycle from being locked and returned in the fence area” should be “is prohibited from being locked and returned in the fence area”
In claim 12, “the electronic vehicle identification can be integrated” should be “the electronic vehicle identification is integrated”
In claim 13, “the electronic vehicle identification can be maintained” should be “the electronic vehicle identification is maintained”
In claim 13, “can be controlled by the electronic vehicle identification” should be “is controlled by the electronic vehicle identification”
In claim 14, “the electronic vehicle identification can monitor” should be “the electronic vehicle identification s”
In claim 14, “the signal transmitters can determine” should be “the plurality of signal transmitters are configured to determine”


Regarding claim 5, this claim recites the limitation, “the shared transportation tool is selected from the group consisting of electrically or non-electrically driven bicycles, locomotives, wheelchairs or scooters” (emphasis added). However, this limitation is indefinite because it is unclear if the shared transportation tool is being selected from a mixed group containing all of the types of vehicles recited, or if the transportation tool is selected from a group of transportation tools of a single type, where the single type corresponds to one of the types listed. Based on paragraph [0039] in applicant’s specification, examiner believes that the latter is applicant’s intention. Applicant could therefore amend the claim to recite:
“the shared transportation tool is selected from a group of transportation tools, where the group of transportation tools is one of: a group of electrically or non-electrically driven bicycles, a group of locomotives, a group of wheelchairs or a group of scooters”
This would resolve the indefiniteness of the claim and overcome the rejection. However, until such an amendment is made, the claim is rendered indefinite and rejected under 35 USC 112(b).

Regarding claim 7, applicant recites, “the electronic vehicle identification transmits into a classifier in order to determine whether the shared bicycle is located in the fence area thereby allowing the shared bicycle to be locked and returned, and the classifier can be selected from:” 
However, applicant discloses in applicant’s specification that the ground lamp utilizes an algorithm to determine whether or not the electronic vehicle identification is located inside or outside the fence area [See at least 0066 and 00111 in applicant’s specification]. Examiner therefore recommends that applicant corrects the claim as follows:
“the electronic vehicle identification transmits information to a particular transmitter of the plurality of signal transmitters, wherein the particular transmitter executes algorithm that uses the information in order to determine whether the shared bicycle is located in the fence area, wherein is allowed to be locked and returned based on a result of the classifier algorithm, and the classifier algorithm  is one of:”
However, until such an appropriate amendment is made, the claim is rendered indefinite and rejected under 35 USC 112(b).

Regarding claim 10, applicant recites that “by means of the wireless communication with the cloud server, a shared bicycle information indicating a successful bicycle return will transmitted to the cloud server, wherein the shared bicycle information indicating a successful bicycle return includes the positioning information of the shared bicycle” (emphasis added).
However, the emphasized portions of the quoted portion of the claim are indefinite. The limitation “the wireless communication with the cloud server” is indefinite because the rest of the claim is so vague as to what components are sending and what components are receiving 
The limitation “will transmitted” is also unclear because it is grammatically unintelligible to the point that examiner is not clear what applicant is trying to say.
Examiner recommends that applicant clarify these claims in light of the specification, with proper antecedent basis and definite language.

Note on broadest reasonable interpretation: Because the above cited limitations of the respective claims are indefinite, examiner will use examiner’s broadest reasonable interpretation for purposes of prior art rejection so that any of the above interpretations, or any other reasonable interpretation, may be utilized.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of detecting whether a vehicle is located in a certain geographic area. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites An electronic fence system, comprising: 
a plurality of signal transmitters, disposed on the ground to define a fence area having a boundary; 
a signal receiver, disposed on a vehicle, and the signal receiver is configured to receive transmission signals sent by each of the signal transmitters; and 
a processor, connected to the signal receiver and configured to determine whether the vehicle is in the fence area according to the transmitted signal strength of each of the signal transmitters received by the signal receiver.
The claim recites a system and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining whether or not a vehicle is located in a geographic area, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, a human observer could visually observe that a vehicle is or is not located in a fence area (Prong one: YES, recites an abstract idea).
a processor, a signal transmitter, and a signal receiver, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in paragraphs [0034-0035] of applicant’s specification as merely a general purpose computer integrated into an electronic license plate. The signal receiver is likewise described in paragraph [0080] of applicant’s specification as a general purpose Bluetooth receiver functionality integrated into the electronic license plate. The signal transmitters are described as general purpose radio antennae in paragraph [0041] of applicant’s specification. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. A use could still mentally receive a visualization of a scene and determine whether or not a vehicle is outside of a boundary mentally defined by the user.
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of 

Regarding claim 2, applicant recites The electronic fence system according to Claim 1, wherein the plurality of signal transmitters are disposed around the fence area in the form of road studs or ground lamps, and the signal transmitters can be components that simply transmit signals or components that can transmit and receive signals.
However, merely specifying what physical structures enclose the generic computer components and whether communications of the generic computer components are unidirectional or bidirectional is not adequate to integrate the judicial exception into a practical application because the procedures performed by the generic computer components could still just as easily be performed mentally or manually by a human.

Regarding claim 3, applicant recites The electronic fence system according to Claim 2, wherein the signal transmitters are configured with a directional antenna for transmitting a positioning signal towards the inside of the fence area.
However, defining the directionality of the antenna is not adequate to integrate the judicial exception into a practical application, because a user could still mentally make the determination that the vehicle is or is not inside the fence area based on properties observed from within the fence area.

Regarding claim 4, applicant recites The electronic fence system according to Claim 1, wherein the vehicle is a shared transportation tool.
However, merely specifying the type of the vehicle does not change that a user could mentally observe the location of the vehicle, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The electronic fence system according to Claim 4, wherein the shared transportation tool is selected from the group consisting of electrically or non-electrically driven bicycles, locomotives, wheelchairs or scooters.
However, merely specifying the type of the vehicle does not change that a user could mentally observe the location of the vehicle, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The electronic fence system according to Claim 4, wherein the shared transportation tool is a shared bicycle installed with an electronic vehicle identification, and the signal receiver and the processor are both integrated in the electronic vehicle identification, such that, when the intensity of each transmitted signal received by the electronic vehicle identification exceeds a preset threshold, it is determined that the shared bicycle is in the fence area and the shared bicycle is allowed to be locked and returned.
However, merely specifying the location of the generic computer components in the vehicle and defining a threshold at which it is determined that the vehicle is or is not within the fence area does not change that a user could mentally assess whether or not the vehicle is located in the fence area and could mentally evaluate the threshold in question. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The electronic fence system according to Claim 6, wherein, after having received the intensity of each transmitted signal, the electronic vehicle identification transmits into a classifier in order to determine whether the shared bicycle is located in the fence area thereby allowing the shared bicycle to be locked and returned, and the classifier can be selected from: Linear classifiers (Fisher's linear discriminant, Logistic regression, Naive Bayes classifier, Perceptron); Support vector machines (Least squares support vector machines); Quadratic classifiers; Kernel estimation (k-nearest neighbor); Boosting (meta-algorithm); Decision trees (Random forests); Learning vector quantization; Neural networks; Deep learning.


Regarding claim 8, applicant recites The electronic fence system according to Claim 6, wherein the electronic vehicle identification further wirelessly communicates with a mobile device so that, after the shared bicycle has been successfully locked and returned, it can send a bicycle-return-success-information to the mobile device.
However, sending and receiving a signal responsive to the return of the vehicle is insignificant extra-solution activity that is merely outputting the judicial exception and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The electronic fence system according to Claim 8, wherein the mobile device further wirelessly communicates with a cloud server so as to send a shared bicycle information indicating a successful bicycle return to the cloud server, and the shared bicycle information indicating a successful bicycle return includes the positioning information of the shared bicycle.
However, exchanging information indicating a successful return of a bicycle is insignificant extra-solution activity that is merely outputting the judicial exception and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The electronic fence system according to Claim 9, wherein the signal transmitters can be configured in the form of road studs or ground lamps, and the signal transmitters wirelessly communicate with the electronic vehicle identification in order to receive the bicycle-return- success-information sent by the electronic vehicle identification 30, and then, by means of the wireless communication with the cloud server, a shared bicycle information indicating a successful bicycle return will transmitted to the cloud server, wherein the shared bicycle information indicating a successful bicycle return includes the positioning information of the shared bicycle.
However, specifying the structure of the generic computer components does not serve to integrate the judicial exception into a practical application. Furthermore, outputting the judicial exception, such as outputting a successful bicycle return message, does not serve to integrate the judicial exception into a practical application. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The electronic fence system according to Claim 8, wherein the signal transmitters can be further capable of recording the number of shared bicycles that have been parked in the fence area, and in case that the number of shared bicycles that have been parked in the fence area reaches a preset maximum parking number, it is possible to prohibit the shared bicycle from being locked and returned in the fence area.
However, merely counting the number of bicycles returned and not returning the bicycle in response to determining that too many bicycles have already been returned is a 

Regarding claim 12, applicant recites The electronic fence system according to Claim 6, wherein the electronic vehicle identification can be integrated with the Bluetooth bicycle lock of the shared bicycle in order to operate a shared Bluetooth module or battery.
However, merely specifying the location of the electronic vehicle identification is not enough to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The electronic fence system according to Claim 6, wherein the vehicle is further installed with an alarm component, and the electronic vehicle identification is connected to the alarm component, and, after the vehicle is parked in the fence area, the signal transmitters and the electronic vehicle identification can be maintained in a connection status such that, in case it is determined that the vehicle is illegally dragged away from the fence area, the alarm element can be controlled by the electronic vehicle identification to issue alarm prompts.
However, merely outputting the judicial exception (i.e., in the form of an alarm) is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The electronic fence system according to Claim 13, wherein the electronic vehicle identification further includes an accelerometer, and the electronic vehicle identification can monitor the movement of the vehicle by means of the accelerometer, thereby that, in case the moving tool is not unlocked, the vehicle is notified to be illegally moved via the wireless communication with the signal transmitters , so that the signal transmitters can determine whether the vehicle is illegally dragged away from the fence area.
However, merely adding a generic accelerometer to the vehicle does not change the fact that the above claim limitations could be performed mentally or manually by a user. A user can mentally determine, by visual observation, whether or not a vehicle is being moved while it is locked. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The electronic fence system according to Claim 14, wherein, after the vehicle is parked in the fence area, the electronic vehicle identification broadcasts the scanned transmission signal every first predetermined time period, and when the vehicle is loaned and positioned in the fence area and under an operation state, the electronic vehicle identification broadcasts the scanned transmission signal to other ground lamps disposed at the roadside every second predetermined time period.
However, periodically identifying a vehicle after is it parked in the fence area is something that a human could do mentally by visually inspecting the vehicle. Furthermore, outputting the judicial exception is insignificant extra-solution activity. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The electronic fence system according to Claim 15, wherein, the signal transmitters record the location information of the borrowed vehicle in accordance with the received transmission signal, and transmit the location information of the loaned vehicle to the cloud server by means of the wireless communication with the cloud server such that the cloud server can acquire the whereabouts or traces of the borrowed vehicle.
However, recording the location of a borrowed vehicle and communicating it to another entity is something that one or more humans could do mentally or manually and therefore does not serve to integrate the judicial exception into a practical application. Furthermore, outputting the judicial exception to another entity is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fahrner et al. (US 9194955 B1) in view of Kingsley et al. (US 20210319412 A1) in further view of Dudar et al. (US 20180343303 A1), hereinafter referred to as Fahrner, Kingsley and Dudar, respectively.
Regarding claim 1, Fahrner discloses An electronic fence system (See at least Fig. 11 in Fahrner: Fahrner discloses that, as part of an alarm process, a processor of a bike GPS device may check to see if the GPS-based position of the bicycle is outside of a bicycle-established geo-fencing [See at least Fahrner, Col 18, lines 1-12]. Fahrner further discloses that, as part of the alarm process, a processor of a server may check to see if the GPS-based position of the bicycle is outside of a server-established geo-fencing [See at least Fahrner, Col 18, lines 42-55]), comprising: 
a signal receiver, disposed on a vehicle, and the signal receiver is configured to receive transmission signals sent by each of a plurality of signal transmitters (See at least Fig. 1A in Fahrner: Fahrner discloses that bicycles 102, 104 and 106 are each equipped with bike GPS devices which are receiving global positioning system data from the global positioning system satellites 110 (part of the global navigation satellite system or GNSS), processing the GPS data to produce GPS-based position coordinates, collecting and processing further information relating to the bicycles 102, 104, 106, and relaying this information via a cellular telephonic network 108 to a cell phone 176, or via the cellular telephonic network 108 and a global communication network 112 to a cloud server 114 and/or a user device 118 [See at least Fahrner, Col 3, lines 5-32]); and 
a processor (See at least Fig. 1B in Fahrner: Fahrner discloses that the bike GPS device comprises processor 122 [See at least Fahrner, Col 3, lines 33-56]. Fahrner further discloses that processor 122 may determine if bike GPS device 120 is within geo-fencing 172 [See at least Fahrner, Col 6, lines 45-65]), connected to the signal receiver and configured to determine whether the vehicle is in the fence area (See at least Fig. 11 in Fahrner: Fahrner discloses that, at step 1108, the bike GPS device determines whether the GPS-based position of the bicycle outside of a bicycle-established geo-fencing by monitoring the current position coordinates of the bike GPS device and bicycle to which the bike GPS device is attached, and comparing the current location of the bicycle to position coordinates, stored in the bike GPS device, that indicate a geo-fencing [See at least Fahrner, Col 18, lines 1-12]).
However, Fahrner does not explicitly teach the system where the plurality of signal transmitters is disposed in a fixed position to define the fence area having a boundary.
However, Kingsley does teach a vehicle beacon system where the plurality of signal transmitters are disposed in fixed positions (See at least Fig. 1 in Kingsley: Kingsley teaches that the at least one beacon 111 within the car 110 is picked up by the at least one area specific node 211 when the car is located in area 201, by the at least one area specific node 222 when the car is located in area 202, and so on [See at least Kingsley, 0096-0098]. Kingsley further teaches that location/position data of the car can be sensed directly by the communication node itself, via a measured distance of the detected beacon within the car to the communication node [See at least Kingsley, 0108]. Each node may therefore be regarded as a transmitter) to define a fence area having a boundary (Kingsley teaches that there are a number of consecutive geo-fenced areas which each have their own nodes which detect the car entering and exiting the corresponding area [See at least Kingsley, 0108-0114]. It will be appreciated that all of the geo-fenced areas taken together may be regarded as applicant’s “fence area”). Both Kingsley and Fahrner teach geo-fence methods for a vehicle where it may be detected when the vehicle is within or outside of the geo-fence. Fahrner also discloses that Wi-Fi may be employed instead of GPS (See at least [Fahrner, Col 19, lines 29-41]), though Fahrner does not address the structure of such an embodiment in explicit detail. However, only Kingsley explicitly teaches where signal transmitters with a fixed position may be used to define the geofence and monitor the location of the vehicle within the geofence.
It would have been obvious to anyone of ordinary skill in the art prior to the filing date of the claimed invention to replace the GPS position sensing system of Fahrner with the node-based sensing system of Kingsley. Anyone of ordinary skill in the art will appreciate that position measurement systems utilizing local nodes with radio capabilities are a suitable substitute for GPS in a local positioning context. Furthermore, since Kingsley further teaches that the nodes may autonomously control and navigate the cars (See at least [Kingsley, 0068]), it will be appreciated that the car still receives information regarding its current position even if the GPS satellites of Fahrner are replaced with the nodes of Kingsley.
However, Fahrner in view of Kingsley does not explicitly teach the system where the signal transmitters are on the ground and where whether the vehicle is in the fence area is determined according to the transmitted signal strength of each of the signal transmitters received by the signal receiver.
However, Dudar does teach a system for positioning a vehicle with respect to smart infrastructure wherein external beacons are located on the ground (See at least Fig. 1 in Dudar: Dudar teaches that the infrastructure lamps 20 are so-called Smart lamps—i.e., they include a computer module 80 that includes a processor, memory, wireless transceiver, etc. [See at least Dudar, 0047]. Dudar further teaches that determining proximity and positioning the vehicle 12 beneath the lamp 20 may include using a beacon signal from lamp 20 (e.g., if a Smart lamp) [See at least Dudar, 0049]. Dudar further teaches that the fixed mount(s) of the lamps 20 may be attached to the ground (earth) [See at least Dudar, 0046]) and where whether the vehicle is in the fence area is determined according to the transmitted signal strength of each of the signal transmitters received by the signal receiver (Dudar further teaches that determining proximity and positioning the vehicle 12 beneath the lamp 20 may include using a beacon signal from lamp 20 (e.g., if a Smart lamp) [See at least Dudar, 0049]). Both Dudar and Fahrner in view of Kingsley teach systems wherein external communication devices may communicate information to vehicles. However, only Dudar explicitly teaches where the external communication devices may be on located on the ground and may use beacon signals to help the vehicle position itself within a zone proximate to an external communication device.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the radio transmitter nodes of Fahrner in view of Kingsley to also be located in a structure that is located on the ground and to transmit a beacon signal to help vehicles orients themselves nearby them, as in Dudar. Anyone of ordinary skill in the art will appreciate that a location on the ground next to a vehicle’s path is a common place for units that communicate with a vehicle to be place, that such units often take the form of a 

Regarding claim 2, Fahrner in view of Kingsley in further view of Dudar teaches The electronic fence system according to Claim 1, wherein the plurality of signal transmitters are disposed around the fence area in the form of road studs or ground lamps (See at least Fig. 1 in Dudar: Dudar teaches that the infrastructure lamps 20 are so-called Smart lamps—i.e., they include a computer module 80 that includes a processor, memory, wireless transceiver, etc. [See at least Dudar, 0047]), and the signal transmitters can be components that simply transmit signals or components that can transmit and receive signals (Dudar further teaches that determining proximity and positioning the vehicle 12 beneath the lamp 20 may include using a beacon signal from lamp 20 (e.g., if a Smart lamp) [See at least Dudar, 0049]). 

Regarding claim 4, Fahrner in view of Kingsley in further view of Dudar teaches The electronic fence system according to Claim 1, wherein the vehicle is a shared transportation tool (Fahrner discloses that bike GPS device 120 may be employed in bikes that are part of a fleet of a bike sharing system [See at least Fahrner, Col 19, lines 29-41]).

Regarding claim 5, Fahrner in view of Kingsley in further view of Dudar teaches The electronic fence system according to Claim 4, wherein the shared transportation tool is selected from the group consisting of electrically 43or non-electrically driven bicycles, locomotives, wheelchairs or scooters (Fahrner discloses that bike GPS device 120 may be employed in bikes that are part of a fleet of a bike sharing system [See at least Fahrner, Col 19, lines 29-41]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fahrner et al. (US 9194955 B1) in view of Kingsley et al. (US 20210319412 A1) in further view of Dudar et al. (US 20180343303 A1) in further view of Chen et al. (US 20130002451 A1), hereinafter referred to as Chen.
Regarding claim 3, Fahrner in view of Kingsley in further view of Dudar teaches The electronic fence system according to Claim 2.
However, Fahrner in view of Kingsley in further view of Dudar does not explicitly teach the system wherein the signal transmitters are configured with a directional antenna for transmitting a positioning signal towards the inside of the fence area. 
However, Chen does teach a system where infrastructure elements transmit information to vehicles wherein the signal transmitters are configured with a directional antenna for transmitting a positioning signal towards the inside of the fence area (See at least Fig. 6 in Chen: Chen teaches that four roadside transmitters each have a directional antenna to transmit signals to vehicles only within particular regions A’, B’, C’, and D’, where each region corresponds to a particular transmitter [See at least Chen, 0049]). Both Chen and Fahrner in view of Kingsley in further view of Dudar teach methods for transmitting data from an infrastructure element to a vehicle. However, only Chen explicitly teaches where the infrastructure elements may utilize directional antenna to transmit data to vehicles within their corresponding region only.


Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any objections and rejections discussed in earlier sections of this office action are also resolved.
The closest prior art of record is Fahrner et al. (US 9194955 B1) in view of Kingsley et al. (US 20210319412 A1) in further view of Dudar et al. (US 20180343303 A1) in further view of Lee et al. (US 20190047647 A1), hereinafter referred to as Fahrner, Kingsley, Dudar, and Lee, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Fahrner in view of Kingsley in further view of Dudar teaches The electronic fence system according to Claim 4, wherein the shared transportation tool is a shared bicycle installed with an electronic vehicle identification (See at least Fig. 5 in Fahrner: Fahrner discloses that each bike GPS device 120 has a unique ID (identifier) and SIM card ID, which could be pre-provisioned from the factory in accordance with some embodiments, so that once registered with the web application, e.g., at the mission control website 520, the bike GPS device 120 can be activated [See at least Fahrner, Col 11, lines 6-55]. Given that the bike GPS device 120 is unique to each bike, the bike GPS device 120 may therefore be regarded as applicant’s “electronic vehicle identification”), and the signal receiver and the processor are both integrated in the electronic vehicle identification (See at least Fig. 1B in Fahrner: Fahrner discloses that the bike GPS device 120 has a processor 122 coupled to a memory 124, a GPS receiver 126, and a wireless communication unit 128 [See at least Fahrner, Col 3, lines 33-56]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the electronic fence system such that, when the intensity of each transmitted signal received by the electronic vehicle identification (from the transmitters on the ground, as stipulated by claim 1) exceeds a preset threshold, it is determined that the shared bicycle is in the fence area (emphasis added).
The closest that any reference comes to teaching these limitations is Lee, since Lee teaches a communication system between a bike lock and a user device where, when the intensity of a signal between a bike lock and a user device is low, the bike is locked, whereas when the intensity between the bike lock and user the device is high, it is unlocked (See at least Fig. 16 in Lee and [Lee, 0107-0108]). While Lee does teach relevant limitations related to signal intensity for purposes of locking a bike, the architecture of Lee is directed to communication between a mobile device and bike lock, and therefore cannot be applied to the field endeavor of a communication between a plurality of ground transmitters and an electronic license plate as in the claimed invention. Not only are the types and numbers of components not comparable, but also, contrary to the claimed invention, the bike of Lee is locked when the (See at least [Lee, 0107-0108]). No other reference comes closer to teaching the necessary architecture and signal intensity processing scheme of the claimed invention. It therefore would not have been obvious to anyone of ordinary skill in the art to combine Lee with any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 6 contains allowable subject matter.

Regarding claims 7-16, these claims also contain allowable subject matter at least by virtue of their dependence from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668